Citation Nr: 1228342	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from October 1986 to November 1990 and from February 17, 1991 to March 22, 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Establishing service connection for PTSD generally requires:  (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011). 
 
The Veteran contends that he has PTSD related to his military service in Panama.  Military records show that the Veteran was deployed to Panama from July 1988 to October 1988 as part of Joint Task Force Panama in support of security and defense of United States Citizens and the Panama Canal.  His service personnel records denote participation in "operations in the Republic of Panama while attached to COMMARFOR Panama."  His DD Form 214 indicates that his military operations specialty was rifleman.  In his stressor statement, he related that during his tour of duty he was subjected to enemy fire, particularly when they were in the jungle.  In a buddy statement, a fellow serviceman described "combat patrols" in the jungle where their lives were in "constant jeopardy."  
VA treatment records note that the Veteran presented in July 2007 with complaints of flashbacks and nightmares since leaving the military.  He was diagnosed with PTSD by a resident.  A similar diagnosis was made by another resident in August 2007.  In November 2007, it was reported that he did not keep his scheduled appointment.   
 
In February 2010, the RO completed a memorandum for the file indicating that there was insufficient information to verify the Veteran's reported stressors, particularly since the Veteran reported a four-month window for his service, rather than the requested two-month date range.  The claim was denied on the basis that a confirmed stressor was not present and the Veteran was not awarded any combat citations.
 
Evidence of record does not show that the Veteran received any awards or decorations establishing combat participation, and he has not provided sufficient details regarding claimed stressors to attempt verification through official sources.  However, notably, in 2010, regulations governing awarding service connection for PTSD were amended.  Specifically, the amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the claimant's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2011). 

The Board finds that the evidence is sufficient to concede that the Veteran experienced a fear of hostile military activity while he was stationed in Panama.  He has presented credible evidence of his experiences corroborated by a fellow serviceman.  Internet research shows that when U.S. Marines were deployed to Panama beginning in April 1988 the confronted an unstable political situation and experienced low-level conflict.  Accordingly, his statements appear consistent with the place, type and circumstances of his service.  

However, the medical evidence denotes that the Veteran was diagnosed with PTSD by a resident, not a psychologist or psychiatrist as required by the amended regulation to include whether his stressors are adequate to support a diagnosis of PTSD and it does not appear that he has continued with his outpatient therapy.  Under the circumstances of this case, the Board finds that further development, including a VA examination is warranted.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran is advised that under 38 C.F.R. §3.655, when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with the regulation and may include a denial of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request treatment records from VA Medical Center in Winston-Salem, North Carolina, to include any associated mental health outpatient clinics, for the period from October 2009 to the present.  All records obtained should be associated with the claims file.  
 
2.  Thereafter, the RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  The claims folder and a copy of the REMAND should be made available to the examiner.  If the Veteran is diagnosed with PTSD, the examiner is to opine whether the reported stressors concerning his service in Panama are related a bona fide fear of hostile military or terrorist activities and if so, whether the diagnosis is at least as likely as not related to such stressors.  
 
If the Veteran is diagnosed with an acquired psychiatric disorder other than PTSD, the examiner is to opine whether it is at least as likely as not that the disorder is related to active service or events therein.  A complete rationale must be provided for any opinion offered.  
 
3.  After completing the above, the RO/AMC should, readjudicate the claim for service connection for a psychiatric disability to include PTSD.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

